DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2020 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Yang-Hsien Hsu (Reg # 76043) per email communication on 02/23/2021 following a telephone interview on 02/22/2021.
The application has been amended as follows (on top of the latest amendments submitted by the Applicant on 11/18/2020):

Claim Amendments:

1. (Currently Amended) A method for indicating a channel resource, implemented by a terminal device and the method comprising:
determining a first resource from one resource set of at least two resource sets according to first control information, 
wherein the at least two resource sets at least comprises a first resource set and a second resource set that are different resource sets corresponding to different Demodulation Reference Signal (DMRS) mapping types respectively, and the first control information comprises serial number information of the first resource in the one resource set of the at least two resource sets, 
wherein the serial number information includes multiple unique resource numbers respectively corresponding to the multiple resource sets; and 
transmitting a first channel based on the first resource,
wherein transmitting the first channel based on the first resource comprises:
when the first resource is determined based on the first resource set, transmitting the first channel in a first DMRS mapping type corresponding to the first resource set, and indicating a time-domain resource by taking a slot as a unit when the first channel is transmitted in the first DMRS mapping type; and 
when the first resource is determined based on the second resource set, transmitting the first channel in a second DMRS mapping type corresponding to the second resource set, and indicating a time-domain resource by taking a symbol as a unit when the first channel is transmitted in the second DMRS mapping type.
	
	5. (Currently Amended) The method of claim [[4]] 1, wherein the first control information is Downlink Control Information (DCI) or a Media Access Control (MAC) Control Element (CE).

10. (Canceled)

11. (Currently Amended) A terminal device, comprising: 
a processor, configured to: 

determining a first resource from one resource set of at least two resource sets according to first control information, 
wherein the at least two resource sets at least comprises a first resource set and a second resource set that are different resource sets corresponding to different Demodulation Reference Signal (DMRS) mapping types respectively, and the first control information comprises serial number information of the first resource in the one resource set of the at least two resource sets, 
wherein the serial number information includes multiple unique resource numbers respectively corresponding to the multiple resource sets; and 
a network interface, configure to 
transmit a first channel based on the first resource,
wherein the network interface is specifically configured to: 
when the first resource is determined based on the first resource set, transmit the first channel in a first DMRS mapping type corresponding to the first resource set, and indicate the time-domain resource by taking a slot as a unit when the first channel is transmitted in the first DMRS mapping type, and 
when the first resource is determined based on the second resource set, transmit the first channel in a second DMRS mapping type corresponding to the second resource set, and indicate the time-domain resource by taking a symbol as a unit when the first channel is transmitted in the second DMRS mapping type.

20. (Canceled)

Reasons for Allowance
Claims 1-3, 5-9, 11-14 and 16-19 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, this claim contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
A method for indicating a channel resource, implemented by a terminal device and the method comprising:
determining a first resource from one resource set of at least two resource sets according to first control information, 
wherein the at least two resource sets at least comprises a first resource set and a second resource set that are different resource sets corresponding to different Demodulation Reference Signal (DMRS) mapping types respectively, and the first control information comprises serial number information of the first resource in the one resource set of the at least two resource sets, 
wherein the serial number information includes multiple unique resource numbers respectively corresponding to the multiple resource sets; and 
transmitting a first channel based on the first resource,
wherein transmitting the first channel based on the first resource comprises:
when the first resource is determined based on the first resource set, transmitting the first channel in a first DMRS mapping type corresponding to the first resource set, and indicating a time-domain resource by taking a slot as a unit when the first channel is transmitted in the first DMRS mapping type; and
when the first resource is determined based on the second resource set, transmitting the first channel in a second DMRS mapping type corresponding to the second resource set, and indicating a time-domain resource by taking a symbol as a unit when the first channel is transmitted in the second DMRS mapping type.


Note that the closest prior art Akkarakaran et al. (US 2018/0234277, “Akkarakaran”) discloses methods for reference signal design for interference cancellation. Akkarakaran’s disclosure describes a base station determining a DMRS sequence or a DMRS location pattern based on one of transmission characteristics and then transmitting the DMRS sequence or the DMRS location pattern. However, the 
Note that the second closest prior art Gao et al. (US 2020/0068566, “Gao”) discloses a data transmission method. Gao’s disclosure describes a downlink control channel indicating a time domain resource of a target transmission and about determining time domain resources for uplink transmissions corresponding to the downlink control channel. However, the claimed invention discloses a first resource set and a second resource set for different Demodulation Reference Signal (DMRS) mapping types according to first control information which includes serial number information of a first resource in one of the resource sets. The serial number information includes multiple unique resource numbers corresponding to the multiple resource sets. 
Note that the third closest prior art Seo et al. (US 2020/0229220, “Seo”) discloses a method for determining allocation of communication resources. Seo’s disclosure describes about downlink control information including resource allocation information and downlink data mapped to physical resource blocks (PRBs) and indexes of the PRBs to which the downlink data are mapped based on a mapping relationship. However, the claimed invention discloses a first resource set and a second resource set for different Demodulation Reference Signal (DMRS) mapping types according to first control information which includes serial number information of a first resource in one of the resource sets. The serial number information includes multiple unique resource numbers corresponding to the multiple resource sets. In particular, Seo fails to disclose or render obvious the following features: when the first resource is determined based on the first resource set, the claimed invention transmits the first channel in a first DMRS mapping type correspond to the first resource set and indicates a time-domain resource by taking a slot as a unit when the first channel is transmitted in the first DMRS mapping 
Regarding claim 11, the claim contains similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 2-3, 5-9, 12-14 and 16-19, these claims depend from one of claims 1 and 11, and thus are allowed for the same reason stated above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Kim whose telephone number is 571-272-5009. The examiner can normally be reached on Monday to Friday, 8 A.M to 5 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HARRY H KIM/           Examiner, Art Unit 2411